EXHIBIT 10.2

To 8-K dated February 17, 2006




[exhibit201024002.jpg] [exhibit201024002.jpg]

RENEWAL AND DECREASE

REVOLVING PROMISSORY NOTE

Borrower:

Seacoast Banking Corporation of Florida

Date:  February 17, 2006

Borrower Address:

815 Colorado Avenue

Stuart, Florida  34994

 

Loan Amount

$8,000,000.00

 

Account No.:

 

Officer:  William Christensen,

Director

For value received, the borrower(s) named above, whether one or more, (the
"Borrower"), jointly and severally promise to pay to the order of SunTrust Bank
("SunTrust") at any of its offices, or at such place as SunTrust may in writing
designate, without offset in U.S. Dollars and in immediately available funds,
the Loan Amount shown above, or the total of all amounts advanced under this
Note if less than the full Loan Amount is advanced, plus interest and any other
amounts due, upon the terms specified below.

Loan Type:

Revolving line of credit loan

Repayment Terms:

Principal and interest are payable as set forth in the Amended and Restated
Revolving and Term Loan Agreement, dated of even date herewith between the
Borrower and SunTrust (as the same may be amended, modified, restated or
replaced from time to time, the "Loan Agreement").

Interest

Interest will accrue on an actual/360 basis (calculated on the premise that
there are 360 days in each year and 30 days in each month). Interest shall
accrue from the date of disbursement on the unpaid balance and shall continue to
accrue until this Note is paid in full.

This is a variable rate transaction. The interest rate is prospectively subject
to increase or decrease without prior notice and adjustments in the payment
schedule may be made to reflect changes in the interest rate.

Subject to the above, interest per annum payable on this Note (the "Rate") shall
be a variable rate as set forth in the Loan Agreement.

The maximum Rate shall not exceed any maximum rate permitted by applicable law.

Collateral

Unless otherwise agreed in writing, any collateral pledged to SunTrust to secure
any of the existing or future liabilities of the Borrower to SunTrust shall also
secure this Note. To the extent permitted by law, the Borrower grants to
SunTrust a security interest in and a lien upon all deposits and investments
maintained by the Borrower with SunTrust and any affiliates thereof.

Collateral for this Note includes, but is not limited to, the collateral
described in the Loan Agreement, if any, and the Loan Documents executed in
connection therewith, as amended from time to time.

All of the foregoing security is referred to collectively as the "Collateral".
Unless otherwise agreed in writing, the Collateral is security for the payment
of this Note and any other liability (including overdrafts and future advances)
of the Borrower to SunTrust, however evidenced, now existing or hereafter
incurred, matured or unmatured, direct or indirect, absolute or contingent,
several, joint, or joint and several, including any extensions, modifications or
renewals. The proceeds of any Collateral may be applied against the liabilities
of the Borrower to SunTrust in such order as SunTrust deems proper.

Loan Purpose And Updated Financial Information Required

The Borrower warrants and represents that the loan evidenced by this Note is
being made solely for the purpose of acquiring or carrying on a business,
professional or commercial activity or acquiring real or personal property as an
investment (other than a personal investment) or for carrying on an investment
activity (other than a personal investment activity). The Borrower agrees to
provide to SunTrust updated financial information, including, but not limited
to, tax returns, and current financial statements in form satisfactory to
SunTrust, as well as additional information, reports or schedules (financial or
otherwise), all as SunTrust may from time to time request.

Representations and Warranties

This Note has been duly executed and delivered by Borrower, constitutes
Borrower's valid and legally binding obligations and is enforceable in
accordance with its terms against Borrower. The execution, delivery and
performance of this Note and the consummation of the transaction contemplated
will not, with or without the giving of notice or the lapse of time, (a) violate
any material law applicable to Borrower, (b) violate any judgment, writ,
injunction or order of any court or governmental body or officer applicable to
Borrower nor (c) violate or result in the breach of any material agreement to
which Borrower is a party. No consent, approval, license, permit or other
authorization of any third party or any governmental body or officer is required
for the valid and lawful execution and delivery of this Note.

Setoff and Other Remedies

As used herein, the term "Obligor" shall individually and collectively refer to
the Borrower and any other person or entity that is primarily or secondarily
liable on the Note and any person or entity that has conveyed or may hereafter
convey any security interest or lien to SunTrust in any real or personal
property to secure payment of this Note. To the extent permitted by law, if
payment is not made upon demand, SunTrust will have the right, in addition to
all other remedies permitted by law, to set off the amount due under this Note
or due under any other obligation of Borrower to SunTrust against any and all
accounts, whether checking or savings or otherwise, credits, money, stocks,
bonds or other security or property of any nature whatsoever on deposit with,
held by, owed by, or in the possession of, SunTrust to the credit of or for the
account of any Obligor, without notice to or consent by Obligor. If payment is
not made upon demand, Borrower shall be deemed to be in default and SunTrust
shall be entitled to interest on the unpaid balance of the Note at the highest
rate permitted by applicable law (the "Default Rate") from the time of demand
until paid in full. The remedies provided in this Note and any other agreement
between SunTrust and any Obligor are cumulative and not exclusive of any other
remedies provided by applicable law.

Late Charges And Other Authorized Fees And Charges

If any portion of a payment is not paid when due, the Borrower agrees to pay a
late charge of 5% of the amount which is past due. Unless prohibited by
applicable law, the Borrower agrees to pay the fee established by SunTrust from
time to time for returned checks if a payment is made on this Note with a check
and the check is dishonored for any reason after the second presentment. In
addition to any other amounts owed under the terms of this Note, as permitted by
applicable law, the Borrower agrees to pay the following: (a) all expenses,
including, without limitation, any and all costs incurred by SunTrust related to
default, all court costs, and out-of-pocket collection expenses and attorneys'
fees, whether suit be brought or not, incurred in collecting this Note; (b) all
costs incurred in evaluating, preserving or disposing of any Collateral granted
as security for the payment of this Note, including the cost of any audits,
appraisals, appraisal updates, reappraisals or environmental inspections which
SunTrust from time to time in its sole discretion may deem necessary; (c) any
premiums for property insurance purchased on behalf of the Borrower or on behalf
of the owner(s) of any Collateral pursuant to any security instrument relating
to any Collateral; (d) any expenses or costs incurred in defending any claim
arising out of the execution of this Note or the obligation which it evidences,
or otherwise involving the employment by SunTrust of attorneys with respect to
this Note and the obligations it evidences; (e) any tax or fee due from SunTrust
to any state or other governmental agency or authority because of the execution
of this Note or holding of this Note (including but not limited to any
intangible tax or documentary stamp tax), and (f) any other charges permitted by
applicable law. The Borrower agrees to pay such amounts on demand or, at
SunTrust's option, such amounts may be added to the unpaid balance of the Note
and shall accrue interest at the stated Rate. Upon the occurrence of an event of
default, or after demand and failure to pay if this Note is payable on demand,
interest shall accrue at the Default Rate.

Prepayment Provision

Borrower may make prepayments on this Note in accordance with the terms of the
Loan Agreement.

Waivers

The Borrower and each other Obligor waive presentment, demand, protest, notice
of protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note. The Borrower and each
other Obligor waive any rights to require SunTrust to proceed against any other
Obligor or any Collateral before proceeding against the Borrower or any of them,
or any other Obligor, and agree that without notice to any Obligor and without
affecting any Obligor's liability, SunTrust, at any time or times, may grant
extensions of the time for payment or other indulgences to any Obligor or permit
the renewal or modification of this Note, or permit the substitution, exchange
or release of any Collateral for this Note and may add or release any Obligor
primarily or secondarily liable. The Borrower and each other Obligor agree that
SunTrust may apply all monies made available to it from any part of the proceeds
of the disposition of any Collateral or by exercise of the right of setoff
either to the obligations under this Note or to any other obligations of any
Obligor to SunTrust, as SunTrust may elect from time to time.

Waiver of Jury Trial

THE BORROWER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER
IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE AND ANY OTHER DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING
INTO OR ACCEPTING THIS NOTE. FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF SUNTRUST, NOR SUNTRUST'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

Miscellaneous

All amounts received by SunTrust shall be applied to expenses, late fees and
interest before principal or in any other order as determined by SunTrust, in it
sole discretion, as permitted by law. Any provision of this Note which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Note. No amendment, modification, termination or waiver of any provision of
this Note, nor consent to any departure by the Borrower from any term of this
Note, shall in any event be effective unless it is in writing and signed by an
authorized officer of SunTrust, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure or delay on the part of SunTrust to exercise any right, power
or remedy under this Note shall be construed as a waiver of the right to
exercise the same or any other right at any time. If the Rate is tied to an
external index and the index becomes unavailable during the term of this loan,
SunTrust may, in its sole and absolute discretion, designate a substitute index
with notice to the Borrower. The captions of the paragraphs of this Note are for
convenience only and shall not be deeded to constitute a part hereof or used in
construing the intent of the parties. All representations, warranties, covenants
and agreements contained herein or made in writing by Borrower in connection
herewith shall survive the execution and delivery of this Note and any other
agreement, document or writing relating to or arising out of any of the
foregoing. All notices or communications given to Borrower pursuant to the terms
of this Note shall be in writing and given to Borrower at Borrower's address
stated above unless Borrower notifies SunTrust in writing of a different
address. Unless otherwise specifically provided herein to the contrary, such
written notices and communications shall be delivered by hand or overnight
courier service, or mailed by first class mail, postage prepaid, addressed to
the Borrower at the address referred to herein. Any written notice delivered by
hand or by overnight courier service shall be deemed given or received upon
receipt. Any written notice delivered by U.S. Mail shall be deemed given or
received on the third (3rd) business day after being deposited in the U.S. Mail.

Liability, Successors And Assigns And Choice Of Law

Each Borrower shall be jointly and severally obligated and liable on this Note.
This Note shall apply to and bind each of the Borrower's heirs, personal
representatives, successors and permitted assigns and shall inure to the benefit
of SunTrust, its successors and assigns. Notwithstanding the foregoing, Borrower
shall not assign Borrower's rights or obligations under this Note without
SunTrust's prior written consent. The Borrower agrees that certain material
events and occurrences relating to this Note bear a reasonable relationship to
the laws of Florida. This Note shall be governed by the laws of Florida and,
unless applicable law provides otherwise, in the event of any legal proceeding
arising out of or related to this Note, the Borrower consents to the
jurisdiction and venue of any court located in Florida.

Documentary and Intangible Taxes

In the event that any tax is due from SunTrust to any state or other
governmental agency or authority because of the execution or holding of this
Note (including but not limited to any intangible tax or documentary stamp tax),
the Borrower shall, upon demand, reimburse SunTrust for any such tax paid.

Renewal Provisions

This Renewal and Decrease Revolving Promissory Note renews and replaces that
certain Renewal, Increase and Consolidation Promissory Note dated as of January
__, 2005 in the face amount of $15,000,000.00, which renewed and replaced that
certain Promissory Note dated as of September 6, 2001 in the face amount of
$5,000,000.00, each executed by the Borrower in favor of SunTrust (the "Existing
Notes").  The Existing Notes were exempt from documentary stamp tax.  




By signing below under seal, the Borrower agrees to the terms of this Note.

SEACOAST BANKING CORPORATION OF FLORIDA







By: /s/William R. Hahl




    William R. Hahl

    Executive Vice President and Chief Financial

       Officer





{OR802738;1}

Page # of 4


